Title: To Thomas Jefferson from Bernard Peyton, 3 April 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir, Richd 3d April 1823Agreeable to your standing request, I have herewith, your quarterly a/c to 1st Instant, which will, I believe, be found correct—I thank you for your introduction of Mr Dodge, who I am quite pleased with, & will endeavour to make some arrangement for a regular supply of his Wines, should the first importation meet with such a reception as to justify it, which I am persuaded it will, as well on account of the quality as the price—With great respect Dr Sir Yours very TrulyBernard Peyton